DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28 and 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al. (US 20190050666 A1) (KIM).
	Regarding claim 28 KIM discloses an external server comprising:
	a wireless communication module configured to transceive data to and from at least one display device; and
	[0164] The sensor 140 according to an embodiment may sense a user input and transmit a sensed signal to the controller 130. Also, the sensor 140 may sense user inputs for power on/off, channel selection, channel-up/down, and screen setup. Also, the sensor 140 according to an embodiment may sense a user input for moving a cursor displayed on the display 120 and a direction key input for moving a focus between 
	[0204] The communicator 210 may connect the meaning recognition server 200 to an external device (for example, the device 100, a view pattern analysis server, or the like) under the control of the processor 220. For example, the processor 220 may receive a character string including content information from the device 100 connected through the communicator 210. Also, the communicator 210 may receive content data from an external web server (not shown) at a predetermined cycle. In this regard, the content data may be used to generate a meaning recognition model. According to another example, the processor 220 may transmit recognition information of the content displayed on a screen of the device 100 to the viewing pattern analysis server (not shown) through the communicator 210.
	a controller configured to:
	receive, via the wireless communication module, at least one of a first keyword, first feedback information corresponding to a selection of the first keyword, or a confidence value of the first keyword from the at least one display device;
	[0187] In operation S1110, the meaning recognition server 200 receives, from the device 100, a character string including content information extracted from a captured screen when a screenshot captured by the device 100 corresponds to a template screenshot.

	generate a second keyword based on the received first keyword and at least one of second feedback information or the confidence value;
	[0197] Further, according to another embodiment, the meaning recognition server 200 may verify the detected text based on the additional information received from the device 100. The text having the highest similarity with the text included in the extracted content information among at least one text included in the meaning recognition model may be detected. In this regard, the similarity may be determined according to types of consonants and vowels of the text included in the content information, a combination relation, and the like, and a matching ratio between the at least one text included in the meaning recognition model. For example, when the text included in the content information is Hungfu, the meaning recognition server 200 may detect Kungfu having the highest similarity among the at least one text included in the meaning recognition model. The meaning recognition server 200 may compare the content information received from the device 100 with the meaning recognition model to detect the text from the meaning recognition model, thereby correcting a typographical error or the like included in the received content information.
	[0208] The processor 220 according to an embodiment recognizes the content displayed on the screen of the device 100 based on the detected text. According to another embodiment, the processor 220 may verify the detected text based on additional information received through the communicator 210. According to another example, when the processor 220 selects at least one candidate text having similarity equal to or greater than a threshold value as a result of comparing the extracted content information with the at least one text, the processor 220 may compare the at least one 
	correct the confidence value based on the second feedback information; and
	[0135]-[0139] The device 100 according to an embodiment may read the detected image 912b and recognize text 914b representing information about the content. Also, the device 100 may use the predetermined meaning recognition model to determine information necessary to identify the content from the recognized text 914b. For example, the device 100 may select text representing a title of content included on the recognized text 914b. Also, the device 100 may compare the recognized text 914b with the predetermined meaning recognition model to correct ‘gico’ and ‘gi’, which are determined to be typographical errors, to ‘zico’ and ‘ZI’. The device 100 may determine the title of the content based on text 916b in which the typographical errors are corrected.
	transmit, via the wireless communication module, the generated second keyword, the corrected confidence value, and the second feedback information to the at least one display device.
	[0135]-[0139]

	Regarding claim 38 KIM discloses a method for controlling an external server, the method comprising:
	receiving at least one of a first keyword, first feedback information corresponding to a selection of the first keyword, or a confidence value of the first keyword from at least one display device;
0187] In operation S1110, the meaning recognition server 200 receives, from the device 100, a character string including content information extracted from a captured screen when a screenshot captured by the device 100 corresponds to a template screenshot.
	generating a second keyword based on the received first keyword and at least one of second feedback information or the confidence value;
[0197] Further, according to another embodiment, the meaning recognition server 200 may verify the detected text based on the additional information received from the device 100. The text having the highest similarity with the text included in the extracted content information among at least one text included in the meaning recognition model may be detected. In this regard, the similarity may be determined according to types of consonants and vowels of the text included in the content information, a combination relation, and the like, and a matching ratio between the at least one text included in the meaning recognition model. For example, when the text included in the content information is Hungfu, the meaning recognition server 200 may detect Kungfu having the highest similarity among the at least one text included in the meaning recognition model. The meaning recognition server 200 may compare the content information received from the device 100 with the meaning recognition model to detect the text from the meaning recognition model, thereby correcting a typographical error or the like included in the received content information.

	correcting the confidence value based on the second feedback information; and
	[0135]-[0139] The device 100 according to an embodiment may read the detected image 912b and recognize text 914b representing information about the content. Also, the device 100 may use the predetermined meaning recognition model to determine information necessary to identify the content from the recognized text 914b. For example, the device 100 may select text representing a title of content included on the recognized text 914b. Also, the device 100 may compare the recognized text 914b with the predetermined meaning recognition model to correct ‘gico’ and ‘gi’, which are determined to be typographical errors, to ‘zico’ and ‘ZI’. The device 100 may determine the title of the content based on text 916b in which the typographical errors are corrected.
	transmitting the generated second keyword, the corrected confidence value, and the second feedback information to the at least one display device.


Allowable Subject Matter
Claims 21-27 and 31-37 are allowed.
Claims 29, 30,  39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422